DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 March 2022 has been entered.

Claim Objections
Claims 1, 7, and 31 objected to because of the following informalities:
Claim 1 recites the limitation “the partial minimum system information” in lines 27, 33, and 34-35. For consistency and clarification with “partial minimum system information of the NR system” in lines 25 and 32 of claim 1, it is recommended to change “the partial minimum system information” in lines 27, 33, and 34-35 to “the partial minimum system information of the NR system”.
Claims 7 and 31 are also objected for the same reason as set forth above in claim 1.
Claim 7 recites the limitation “the first parity information” in line 39. For consistency and clarification with “third parity information” in line 37 of claim 7, it is recommended to change “the first parity information” in line 39 to “the third parity information”.
Claim 31 is also objected for the same reason as set forth above in claim 7.
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 30 March 2022 regarding the prior art rejections have been fully considered but they are not persuasive.
Regarding claims 1-2, 6-15, 31-32, 35, and 38-42, the applicant argued, “…In this Final Office Action, the time index indication in Fujitsu is allegedly corresponding to the target information in the claimed invention. However, Fujitsu fails to teach or suggest that the target information…indication information…in Fujitsu, the PBCH may carry the time index information in the way of the CRC masks (allegedly corresponding to the parity information in claimed invention)…such contents of Fujitsu do not teach or suggest how the CRC masks are determined or acquired…the Appendix in Fujitsu gives an example to show the feasibility of the Orthogonal Cover Code (OCC) indication method mention in section 2.2, wherein the determination of the NR-PBCH DMRS sequence is provided for example…Appendix in Fujitsu fails to teach or suggest that the CRC mask is acquired by encoding first concatenate information…using a scrambling sequence corresponding to the target information. As a result, the appendix in Fujitsu also does not teach or suggest determining or acquiring the CRC masks in any one of the three implementations as disclosed in amended claim 1…” on pages 17-20.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
In §2.1 Fujitsu clearly teaches the target information comprises at least one of: time index information of the SS block, time index information of a portion of the SS block, a high-order bit of the time index information of the SS block, transmission reception point identification information, a PBCH combination indication signal, a system frame number, an extended system frame number, an extended cell identity (ID), time-frequency position information of a common search space, idle reservation information, system bandwidth information, period indication information of an SS burst set, a transmission measurement period, a transmission measurement duration, a Physical Hybrid Automatic Repeat Request Indication Channel (PHICH), antenna configuration information, and non-standalone/standalone (NSA/SA) indication information (§2.1: SSB time index information (target information)).
In §§2.1, 2.2, and Appendix Fujitsu clearly teaches the wherein the parity information is information acquired through encoding first concatenate information; the first concatenate information is information acquired through concatenating combination information and first parity information corresponding to the combination information; and the combination information is information acquired through combining partial minimum system information and the target information (§2.1: SSB time index information can be carried by PBCH in an implicit way, such as CRC masks; §2.2: apply OCC to NR-PBCH DMRS to indicate the SSB time index; §Appendix: NR-PBCH DMRS sequence is combinations and concatenations of different values based on initial values with CRC information); or the parity information is information acquired through encoding second concatenate information; the second concatenate information is information acquired through concatenating partial minimum system information and first parity information corresponding to combination information; and the combination information is information acquired through combining the partial minimum system information and the target information (§2.1: SSB time index information can be carried by PBCH in an implicit way, such as CRC masks; §2.2: apply OCC to NR-PBCH DMRS to indicate the SSB time index; §Appendix: NR-PBCH DMRS sequence is combinations and concatenations of different values based on initial values with CRC information); or the parity information is information acquired through encoding third concatenate information; the third concatenate information is information acquired through concatenating partial minimum system information and second parity information corresponding to the partial minimum system information; and the second parity information is information acquired through scrambling third parity information corresponding to the partial minimum system information by using a scrambling sequence corresponding to the target information (§2.1: SSB time index information can be carried by PBCH in an implicit way, such as CRC masks; §2.2: apply OCC to NR-PBCH DMRS to indicate the SSB time index; §Appendix: NR-PBCH DMRS sequence is combinations and concatenations of different values based on initial values with CRC information).
Fujitsu §2.1 states “SSB time index information with the PBC TTI only can be carried by PBCH in an implicit way, such as scrambling code phases and/or CRC masks,” §2.2 states “In NR, SSB’s time index could be fully or partially indicated by the position of NR-PBCH DMRS RE,” and §Appendix shows an example of performing combinations and concatenations using NR-PBCH DMRS sequences, OCC, etc. to achieve the SSB time index indication using scrambling code phases, CRC masks, and NR-PBCH DMRS RE. The claims use broad language of different “information” that are concatenated and combined in different ways having three separate options. As such, Fujitsu discloses the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-15, 31-32, 35, and 38-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujitsu 3GPP R1-1707253 “NR-PBCH design” (hereinafter referred to as “Fujitsu”) in view of Xi et al., US 2020/0228236 A1 (hereinafter referred to as “Xi”) on the basis of US Provisional Application No. 62/519,396. Note Fujitsu was cited by the applicant in the IDS received 22 June 2020.
As to claim 1, Fujitsu teaches an information transmission method for a network side device in a New Radio (NR) system, comprising:
mapping a Physical Broadcast Channel (PBCH) reference signal to a symbol of a Synchronization Signal (SS) block through which a PBCH is to be transmitted, target information being transmitted through a sequence of the PBCH reference signal (§2.1; figure 2: using NR-PBCH DMRS with the SS bandwidth to indicate the SS block time index; §2.2: time index indication should also be carried in NR-PBCH DMRS); and
transmitting the PBCH reference signal and parity information through the SS block, the parity information being configured to check the target information, and the parity information being carried by the PBCH (§2.1: SSB time index information can be carried by PBCH in an implicit way, such as CRC masks),
wherein the target information comprises at least one of: transmission reception point identification information, a PBCH combination indication signal, a system frame number, an extended system frame number, an extended cell identity (ID), time-frequency position information of a common search space, idle reservation information, system bandwidth information, period indication information of an SS burst set, a transmission measurement period, a transmission measurement duration, a Physical Hybrid Automatic Repeat Request Indication Channel (PHICH), antenna configuration information, and non-standalone/standalone (NSA/SA) indication information (§2.3: SFN indicated in PBCH),
wherein the parity information is information acquired through encoding first concatenate information; the first concatenate information is information acquired through concatenating combination information and first parity information corresponding to the combination information; and the combination information is information acquired through combining partial minimum system information of the NR system and the target information (§2.1: SSB time index information can be carried by PBCH in an implicit way, such as CRC masks; §2.2: apply OCC to NR-PBCH DMRS to indicate the SSB time index; §Appendix: NR-PBCH DMRS sequence is combinations and concatenations of different values based on initial values with CRC information); or
the parity information is information acquired through encoding second concatenate information; the second concatenate information is information acquired through concatenating partial minimum system information of the NR system and first parity information corresponding to combination information; and the combination information is information acquired through combining the partial minimum system information and the target information (§2.1: SSB time index information can be carried by PBCH in an implicit way, such as CRC masks; §2.2: apply OCC to NR-PBCH DMRS to indicate the SSB time index; §Appendix: NR-PBCH DMRS sequence is combinations and concatenations of different values based on initial values with CRC information); or
the parity information is information acquired through encoding third concatenate information; the third concatenate information is information acquired through concatenating partial minimum system information of the NR system and second parity information corresponding to the partial minimum system information; and the second parity information is information acquired through scrambling third parity information corresponding to the partial minimum system information by using a scrambling sequence corresponding to the target information (§2.1: SSB time index information can be carried by PBCH in an implicit way, such as CRC masks; §2.2: apply OCC to NR-PBCH DMRS to indicate the SSB time index; §Appendix: NR-PBCH DMRS sequence is combinations and concatenations of different values based on initial values with CRC information).
Although Fujitsu teaches “An information transmission method…and the target information; or the parity information…the target information; or the parity information…the target information,” Fujitsu does not explicitly disclose “the first parity information…Hamming code information,” “the second parity information…Hamming code information,” and “the third parity information…Hamming code information”.
However, Xi teaches wherein the target information comprises at least one of: transmission reception point identification information, a PBCH combination indication signal, a system frame number, an extended system frame number, an extended cell identity (ID), time-frequency position information of a common search space, idle reservation information, system bandwidth information, period indication information of an SS burst set, a transmission measurement period, a transmission measurement duration, a Physical Hybrid Automatic Repeat Request Indication Channel (PHICH), antenna configuration information, and non-standalone/standalone (NSA/SA) indication information (¶¶179 and 213; figure 12: SFN included in MIB payload of NR-PDCH),
wherein the parity information is information acquired through encoding first concatenate information; the first concatenate information is information acquired through concatenating combination information and first parity information corresponding to the combination information; and the combination information is information acquired through combining partial minimum system information of the NR system and the target information, the first parity information comprises Cyclic Redundancy Check (CRC) information, parity check information, or Hamming code check information (¶¶125, 179-181, and 213; figure 12: combine RMSI of the NR system and SFN, concatenate CRC with combined RMSI of the NR system and SFN (MIB), the CRC corresponding to the combined RMSI of the NR system and SFN (MIB), and encode concatenated CRC and MIB (carrying combined RMSI of the NR system and SFN)); or
the parity information is information acquired through encoding second concatenate information; the second concatenate information is information acquired through concatenating partial minimum system information of the NR system and first parity information corresponding to combination information; and the combination information is information acquired through combining the partial minimum system information and the target information, the first parity information comprises Cyclic Redundancy Check (CRC) information, parity check information, or Hamming code check information (¶¶125, 179-181, and 213; figure 12: combine RMSI of the NR system and SFN, concatenate CRC with RMSI of the NR system (MIB), the CRC corresponding to the combined RMSI of the NR system and SFN, and encode concatenated CRC and MIB (carrying RMSI of the NR system)); or
the parity information is information acquired through encoding third concatenate information; the third concatenate information is information acquired through concatenating partial minimum system information of the NR system and second parity information corresponding to the partial minimum system information; and the second parity information is information acquired through scrambling third parity information corresponding to the partial minimum system information by using a scrambling sequence corresponding to the target information, the third parity information comprises Cyclic Redundancy Check (CRC) information, parity check information, or Hamming code check information (¶¶125, 179-181, 211, 213, 219, 225-228, and 230; figure 12: generate scrambling sequence using SFN and/or cell ID, scramble/mask CRC corresponding to RMSI of the NR system, concatenate CRC with RMSI of the NR system (MIB), and encode concatenated CRC and MIB (carrying RMSI of the NR system)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Fujitsu by including “the first parity information…Hamming code information,” “the second parity information…Hamming code information,” and “the third parity information…Hamming code information” as taught by Xi because it provides Fujitsu’s method with the enhanced capability of NR-PBCH joint encoding with corresponding concatenated CRCs (Xi, ¶¶125, 179-181, 211, 213, 219, 225-228, and 230; figure 12).
As to claim 2, Fujitsu in view of Xi teaches the information transmission method according to claim 1. Fujitsu further teaches wherein the parity information is Cyclic Redundancy Check (CRC) information (§2.1: CRC information).
As to claim 6, Fujitsu in view of Xi teaches the information transmission method according to claim 1. Fujitsu further teaches wherein the target information further comprises at least one of:
time index information of the SS block, time index information of a portion of the SS block, and a high-order bit of the time index information of the SS block (§2.1: SSB time index information (target information)).
As to claim 7, Fujitsu teaches an information reception method for a User Equipment (UE) in a NR system, comprising:
performing reception detection on an SS block, to acquire a first transmission signal mapped to a first Orthogonal Frequency Division Multiplexing (OFDM) symbol, a second transmission signal mapped to a second OFDM symbol, and parity information carried by a PBCH (§1: PBCH BW: 288 subcarriers, 2 OFDM symbols; §2.1: measurement would be necessary steps in the NR mobility procedures for a UE…SSB time index information can be carried by PBCH in an implicit way, such as CRC masks; §2.2: NR-PBCH DMRS in SS band should be capable for distinguish of up to 64 SSB’s time index…in order to combat frequency offset, DMRS pairs with 2 consecutive DMRS RE could be used);
performing channel estimation on the first transmission signal and the second transmission signal, to acquire a phase difference between the first transmission signal and the second transmission signal (§1: PBCH phase reference: DMRS; 2.2; figure 3: For each SS block, we prefer a same single antenna port for NR-PSS, NR-SSS and NR-PBCH. It will ease the estimation of frequency offset which usually needs two consecutive symbols…SSB’s time index could be fully or partially indicated by the position of NR-PBCH DMRS RE; §Appendix: frequency offset could be estimated by using residual 8 DMRS pairs);
acquiring to-be-checked target information in accordance with the phase difference; and checking the to-be-checked target information in accordance with the parity information (§2.1: SSB time index information can be carried by PBCH in an implicit way, such as CRC masks; §2.2: time index indication should be also carried in NR-PBCH DMRS…we could use a different position set to indicate a different time index or a different time index set…. SSB’s time index could be fully or partially indicated by the position of NR-PBCH DMRS RE…at least a part of the SSB index and/or LSBs of SFN should be indicated explicitly by the PBCH payload or implicitly via PBCH DMRS),
wherein the target information comprises at least one of: transmission reception point identification information, a PBCH combination indication signal, a system frame number, an extended system frame number, an extended cell identity (ID), time-frequency position information of a common search space, idle reservation information, system bandwidth information, period indication information of an SS burst set, a transmission measurement period, a transmission measurement duration, a Physical Hybrid Automatic Repeat Request Indication Channel (PHICH), antenna configuration information, and non-standalone/standalone (NSA/SA) indication information (§2.3: SFN indicated in PBCH),
wherein the parity information is information acquired through encoding first concatenate information; the first concatenate information is information acquired through concatenating combination information and first parity information corresponding to the combination information; and the combination information is information acquired through combining partial minimum system information of the NR system and the target information (§2.1: SSB time index information can be carried by PBCH in an implicit way, such as CRC masks; §2.2: apply OCC to NR-PBCH DMRS to indicate the SSB time index; §Appendix: NR-PBCH DMRS sequence is combinations and concatenations of different values based on initial values with CRC information); or
the parity information is information acquired through encoding second concatenate information; the second concatenate information is information acquired through concatenating partial minimum system information of the NR system and first parity information corresponding to combination information; and the combination information is information acquired through combining the partial minimum system information and the target information (§2.1: SSB time index information can be carried by PBCH in an implicit way, such as CRC masks; §2.2: apply OCC to NR-PBCH DMRS to indicate the SSB time index; §Appendix: NR-PBCH DMRS sequence is combinations and concatenations of different values based on initial values with CRC information); or
the parity information is information acquired through encoding third concatenate information; the third concatenate information is information acquired through concatenating partial minimum system information of the NR system and second parity information corresponding to the partial minimum system information; and the second parity information is information acquired through scrambling third parity information corresponding to the partial minimum system information by using a scrambling sequence corresponding to the target information (§2.1: SSB time index information can be carried by PBCH in an implicit way, such as CRC masks; §2.2: apply OCC to NR-PBCH DMRS to indicate the SSB time index; §Appendix: NR-PBCH DMRS sequence is combinations and concatenations of different values based on initial values with CRC information).
Although Fujitsu teaches “An information reception method…and the target information; or the parity information…the target information; or the parity information…the target information,” Fujitsu does not explicitly disclose “the first parity information…Hamming code information,” “the second parity information…Hamming code information,” and “the first parity information…Hamming code information”.
However, Xi teaches wherein the target information comprises at least one of: transmission reception point identification information, a PBCH combination indication signal, a system frame number, an extended system frame number, an extended cell identity (ID), time-frequency position information of a common search space, idle reservation information, system bandwidth information, period indication information of an SS burst set, a transmission measurement period, a transmission measurement duration, a Physical Hybrid Automatic Repeat Request Indication Channel (PHICH), antenna configuration information, and non-standalone/standalone (NSA/SA) indication information (¶¶179 and 213; figure 12: SFN included in MIB payload of NR-PDCH),
wherein the parity information is information acquired through encoding first concatenate information; the first concatenate information is information acquired through concatenating combination information and first parity information corresponding to the combination information; and the combination information is information acquired through combining partial minimum system information of the NR system and the target information, the first parity information comprises Cyclic Redundancy Check (CRC) information, parity check information, or Hamming code check information (¶¶125, 179-181, and 213; figure 12: combine RMSI of the NR system and SFN, concatenate CRC with combined RMSI of the NR system and SFN (MIB), the CRC corresponding to the combined RMSI of the NR system and SFN (MIB), and encode concatenated CRC and MIB (carrying combined RMSI of the NR system and SFN)); or
the parity information is information acquired through encoding second concatenate information; the second concatenate information is information acquired through concatenating partial minimum system information of the NR system and first parity information corresponding to combination information; and the combination information is information acquired through combining the partial minimum system information and the target information, the first parity information comprises Cyclic Redundancy Check (CRC) information, parity check information, or Hamming code check information (¶¶125, 179-181, and 213; figure 12: combine RMSI of the NR system and SFN, concatenate CRC with RMSI of the NR system (MIB), the CRC corresponding to the combined RMSI of the NR system and SFN, and encode concatenated CRC and MIB (carrying RMSI of the NR system)); or
the parity information is information acquired through encoding third concatenate information; the third concatenate information is information acquired through concatenating partial minimum system information of the NR system and second parity information corresponding to the partial minimum system information; and the second parity information is information acquired through scrambling third parity information corresponding to the partial minimum system information by using a scrambling sequence corresponding to the target information, the first parity information comprises Cyclic Redundancy Check (CRC) information, parity check information, or Hamming code check information (¶¶125, 179-181, 211, 213, 219, 225-228, and 230; figure 12: generate scrambling sequence using SFN and/or cell ID, scramble/mask CRC corresponding to RMSI of the NR system, concatenate CRC with RMSI of the NR system (MIB), and encode concatenated CRC and MIB (carrying RMSI of the NR system)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Fujitsu by including “the first parity information…Hamming code information,” “the second parity information…Hamming code information,” and “the first parity information…Hamming code information” as taught by Xi because it provides Fujitsu’s method with the enhanced capability of NR-PBCH joint encoding with corresponding concatenated CRCs (Xi, ¶¶125, 179-181, 211, 213, 219, 225-228, and 230; figure 12).
As to claim 8, Fujitsu in view of Xi teaches the information reception method according to claim 7. Fujitsu further teaches wherein the first transmission signal and the second transmission signal are each a reference signal or data (§2.2: NR-PBCH DMRS in SS band should be capable for distinguish of up to 64 SSB’s time index…in order to combat frequency offset, DMRS pairs with 2 consecutive DMRS RE could be used).
As to claim 9, Fujitsu in view of Xi teaches the information reception method according to claim 8. Fujitsu further teaches wherein the first OFDM symbol and the second OFDM symbol are each a symbol for transmitting the PBCH (§1: PBCH BW: 288 subcarriers, 2 OFDM symbols; §2.2: NR-PBCH DMRS in SS band should be capable for distinguish of up to 64 SSB’s time index…in order to combat frequency offset, DMRS pairs with 2 consecutive DMRS RE could be used).
As to claim 10, Fujitsu in view of Xi teaches the information reception method according to claim 7. Fujitsu further teaches wherein the parity information is CRC information (§2.1: SSB time index information can be carried by PBCH in an implicit way, such as CRC masks).
As to claim 11, Fujitsu in view of Xi teaches the information reception method according to claim 7. Fujitsu further teaches wherein the parity information is the information acquired through encoding the first concatenate information; the first concatenate information is the information acquired through concatenating combination information and the first parity information corresponding to the combination information; the combination information is the information acquired through combining the partial minimum system information and the target information; and the target information is information acquired by a network side device in accordance with a first to-be-transmitted signal and a second to-be-transmitted signal mapped to a first OFDM symbol and a second OFDM symbol respectively, wherein the checking the to-be-checked target information in accordance with the parity information comprises: checking the first concatenate information; and when a checking result of the first concatenate information is positive, checking the to- be-checked target information in accordance with the target information in the combination information (§2.1: SSB time index information can be carried by PBCH in an implicit way, such as CRC masks; §2.2: apply OCC to NR-PBCH DMRS to indicate the SSB time index; §Appendix: NR-PBCH DMRS sequence is combinations and concatenations of different values based on initial values with CRC information).
As to claim 12, Fujitsu in view of Xi teaches the information reception method according to claim 7. Fujitsu further teaches wherein the parity information is the information acquired through encoding the second concatenate information; the second concatenate information is information acquired through concatenating the partial minimum system information and the first parity information corresponding to the combination information; the combination information is the information acquired through combining the partial minimum system information and the target information; and the target information is information acquired by a network side device in accordance with a first to-be-transmitted signal and a second to-be- transmitted signal mapped to a first OFDM symbol and a second OFDM symbol respectively, wherein the checking the to-be-checked target information in accordance with the parity information comprises: combining the second concatenate information and the to-be-checked target information; and checking the combined information (§2.1: SSB time index information can be carried by PBCH in an implicit way, such as CRC masks; §2.2: apply OCC to NR-PBCH DMRS to indicate the SSB time index; §Appendix: NR-PBCH DMRS sequence is combinations and concatenations of different values based on initial values with CRC information).
As to claim 13, Fujitsu in view of Xi teaches the information reception method according to claim 7. Fujitsu further teaches wherein the parity information is the information acquired through encoding third concatenate information; the third concatenate information is the information acquired through concatenating partial minimum system information and the second parity information corresponding to the partial minimum system information; the second parity information is information acquired through scrambling the third parity information corresponding to the partial minimum system information by using the scrambling sequence corresponding to the target information, and the target information is information acquired by a network side device in accordance with a first to-be-transmitted signal and a second to-be-transmitted signal mapped to a first OFDM symbol and a second OFDM symbol respectively, wherein the checking the to-be-checked target information in accordance with the parity information comprises: determining the scrambling sequence corresponding to the to-be-checked target information; descrambling the third parity information in the third concatenate information by using the scrambling sequence corresponding to the to-be-checked target information; and checking the descrambled third concatenate information (§2.1: SSB time index information can be carried by PBCH in an implicit way, such as CRC masks; §2.2: apply OCC to NR-PBCH DMRS to indicate the SSB time index; §Appendix: NR-PBCH DMRS sequence is combinations and concatenations of different values based on initial values with CRC information).
As to claim 14, Fujitsu in view of Xi teaches the information reception method according to claim 7. Fujitsu further teaches wherein the parity information is information acquired through encoding third concatenate information; the third concatenate information is information acquired through concatenating partial minimum system information and second parity information corresponding to the partial minimum system information; the second parity information is information acquired through scrambling third parity information corresponding to the partial minimum system information by using a scrambling sequence corresponding to the target information; and the target information is information acquired by a network side device in accordance with a first to-be-transmitted signal and a second to-be-transmitted signal mapped to a first OFDM symbol and a second OFDM symbol respectively, wherein the checking the to-be-checked target information in accordance with the parity information comprises: descrambling the third parity information in the third concatenate information by using the scrambling sequence; checking the descrambled third concatenate information; and checking the to-be-checked target information in accordance with the target information corresponding to the scrambling sequence used when a checking result of the descrambled third concatenate information is positive (§2.1: SSB time index information can be carried by PBCH in an implicit way, such as CRC masks; §2.2: apply OCC to NR-PBCH DMRS to indicate the SSB time index; §Appendix: NR-PBCH DMRS sequence is combinations and concatenations of different values based on initial values with CRC information).
As to claim 15, Fujitsu in view of Xi teaches the information reception method according to claim 7. Fujitsu further teaches wherein the target information further comprises at least one of:
time index information of the SS block, time index information of a portion of the SS block, and a high-order bit of the time index information of the SS block (§2.1: SSB time index information (target information)).
As to claim 31, claim 31 is rejected the same way as claim 1.
As to claim 32, claim 32 is rejected the same way as claim 7.
As to claim 35, claim 35 is rejected the same way as claim 2.
As to claim 38, claim 38 is rejected the same way as claim 6.
As to claim 39, claim 39 is rejected the same way as claim 8.
As to claim 40, claim 40 is rejected the same way as claim 9.
As to claim 41, claim 41 is rejected the same way as claim 10.
As to claim 42, claim 42 is rejected the same way as claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pan et al., US 2019/0319745 A1 “Error Check-Based Synchronization and Broadcast Channel”
Hui et al., US 2020/0067640 A1 “Adaptive CRC Length for Beam Sweeping”
Hui et al., US 2021/0176739 A1 “Polar Coding for Beam Sweeping Broadcast Channel”
Noh et al., US 11,223,370 B2 “Method and Apparatus for Transmitting Information”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469